ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-071, concluding that FRANCIS J. FALKENSTEIN of CHERRY HILL, who was admitted to the bar of this State in 2005, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with the client), RPC 1.16(b)(4) (failure to terminate the representation of a client when the client insists upon taking action with which the lawyer fundamentally disagrees), RPC 5.5(a)(1) (practicing law while ineligible), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation); and good cause appearing;
It is ORDERED that FRANCIS J. FALKENSTEIN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.